                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Bill Patt and Jason George and their              File No. 19-cv-2653 (ECT/HB)
successors as Trustees of the Operating
Engineers Local #49 Health and Welfare
Fund, Michael Crabtree and his successors
as a Fiduciary of the Central Pension Fund
of the International Union of Operating                     ORDER
Engineers and Participating Employers, Eric
Gulland and his successors as Trustee of the
Local #49 International Union of Operating
Engineers and Associated General
Contractors of Minnesota Apprenticeship
and Training Program, the Operating
Engineers Local #49 Health and Welfare
Fund, the Central Pension Fund of the
International Union of Operating Engineers
and Participating Employers, and the Local
#49 International Union of Operating
Engineers and Associated General
Contractors of Minnesota Apprenticeship
and Training Program,

             Plaintiffs,

v.

Phoenix Corp. and Brian Connell,
individually,

           Defendants.
________________________________________________________________________

Christy E. Lawrie, Amy L. Court, and Carl S. Wosmek, McGrann Shea Carnival Straughn
& Lamb, Chtd, Minneapolis, MN, for Plaintiffs.


      This matter is before the Court on Plaintiffs’ motion for entry of judgment.

Defendants are in default and have not responded to the motion. Having reviewed
Plaintiffs’ submissions, the Court is satisfied that Plaintiffs are entitled to a judgment

against Defendant Phoenix Corp. in the amount of $15,736.46 and against Defendant Brian

Connell in the amount of $8,454.37.

      Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS ORDERED THAT:

      1. Plaintiffs’ motion for entry of judgment [ECF No. 10] is GRANTED;

      2. Defendant Phoenix Corp. is liable to Plaintiffs in the total amount of $15,736.46,

          which amount includes $32,635.59 in delinquent fringe-benefit contributions for

          the period of May 3, 2018 through April 30, 2019; $4,895.34 in liquidated

          damages; an offset credit of $23,161.97 already paid by Defendants; $717.50 in

          attorneys’ fees; and $650.00 in costs.

      3. Defendant Brian Connell is liable to Plaintiffs in the total amount of $8,454.37,

          which amount includes $15,830.10 in delinquent fringe-benefit contributions

          owed to Plaintiff Operating Engineers Local #49 Health and Welfare Fund for

          the period of May 3, 2018 through April 30, 2019; $2,374.52 in liquidated

          damages owed to Plaintiff Operating Engineers Local #49 Health and Welfare

          Fund; an offset credit of $11,117.75 already paid by Defendants; $717.50 in

          attorneys’ fees; and $650.00 in costs.

                LET JUDGMENT BE ENTERED ACCORDINGLY.



Date: January 27, 2020                   s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court

                                            2
